J-S30033-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

CURTIS GREENE

                            Appellant               No. 991 EDA 2014


          Appeal from the Judgment of Sentence November 15, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0007001-2012


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                          FILED APRIL 15, 2016

        Appellant Curtis Greene appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas following his

guilty plea to persons not to possess firearms, firearms not to be carried

without a license, carrying firearms on public streets in Philadelphia,

possession of an instrument of crime, simple assault, and recklessly

endangering another person (“REAP”),1 and his bench trial convictions for

aggravated assault, endangering the welfare of a child (“EWOC”), terroristic

threats, tampering with or fabricating physical evidence, and resisting

arrest.2 We affirm.

____________________________________________


1
    18 Pa.C.S. §§ 6105(a)(1), 6106(a)(1), 6108, 907(a), 2701(a), and 2705.
2
    18 Pa.C.S. §§ 2702(a), 4304(a)(1), 2706(a)(1), 4910(1), and 5104.
J-S30033-16



       The trial court set forth the relevant factual history as follows:

          This was a domestic dispute between [Appellant] and
          Vashti Thomas (“Thomas”) that escalated into a shooting.
          During the trial, the Commonwealth presented testimony
          from the complaining witness, Thomas, as well as from
          [police officer] Charlton, Sergeant Green and Detective
          Slobodian[3] from the Philadelphia Police Department.

          Thomas and [Appellant] were living at 216 South 53rd
          Street in Philadelphia, [Appellant’s] father’s house. Notes
          of Testimony (“N.T.”), Aug. 16, 2013 at 23. On March 11,
          2012, [Officer] Charlton responded to a radio call and
          arrived on the scene. Id. at 61.          [Officer] Charlton
          observed [Appellant] being pushed out of the home. Id.
          [Officer] Charlton and his partner, [Officer] John Sweeney
          exited their vehicle and approached [Appellant], who was
          kicking the front door. Id. at 62-63. When the officers
          asked what the problem was, [Appellant] said, “everything
          is fine, me and my girlfriend are just having a fight.” Id.
          at 62. Thomas opened the door and said: “This mother
          fucker just shot me[,”] indicating [Appellant].          Id.
          [Appellant] attempted to leave and was handcuffed. Id. at
          63. As the officers lifted [Appellant] he spat in Thomas’
          face and Thomas spat back. Id. When he was placed in
          the patrol car, [Appellant] tried to kick out the window.
          Id. at 65.

          The incident began [earlier in the] evening when
          [Appellant] and Thomas began arguing. Id. at 25. After
          several hours of fighting, [Appellant] went upstairs to go to
          sleep. Id. at 25, 40. [When he woke up], the argument
          resumed.[4] Id. at 25-26. [Appellant] threw something at
          Thomas and the two began to tussle. Id. at 27-28.
____________________________________________


3
  Officer Charlton, Sergeant Green and Detective Slobodian did not provide
their first names when they testified at trial. N.T., 8/16/2013, at 60, 70, 75.
4
   The trial court states Appellant fell asleep and the argument resumed the
next morning. Opinion, 10/10/2014, at 3-4 (“1925(a) Opinion”). Although
Appellant did fall asleep, he woke up, and the fight resumed, 30-40 minutes
after he fell asleep. N.T., 8/16/2013, at 46.



                                           -2-
J-S30033-16


        Thomas grabbed a nearby bottle of bleach and poured it
        on [Appellant].      Id. at 28-29. [Appellant] started
        screaming for Thomas to leave. Id. at 29. To get away
        from [Appellant], Thomas went into the hallway on the
        second floor and [Appellant] followed. Id. at 30. Thomas
        heard a gunshot while she was running down the steps;
        [Appellant] had fired his gun down the steps in her
        direction. Id. at 31, 37, 49.

        [Appellant] pursued Thomas downstairs and onto the
        porch, where he fired again, striking Thomas’ right Achilles
        heel. Id. at 31-32, 37. She fell down onto the porch and
        [Appellant] followed her outside. Id. at 32. Thomas went
        back into the house, shut the door on [Appellant] and
        called the police. Id. at 33.

        Thomas was treated at the University of Pennsylvania. Id.
        at 33 -35. She testified that doctors could not remove the
        bullet without amputating her foot, so the fragments
        remain in her Achilles heel permanently. Id. at 34, 38.

        At trial, the Commonwealth introduced evidence of
        [Appellant’s] prior interaction with Thomas.        Thomas
        testified that on July 7, 2010, she and [Appellant] were at
        [Appellant’s] father’s house on South 53rd Street. Id. at
        19. [Appellant] had gone through Thomas’ phone to see
        who was texting her. Id. An argument ensued. Id.
        [Appellant] pulled out a shotgun, pointed it at Thomas and
        told her to leave. Id. Thomas grabbed her children, ran
        outside and waited for a ride, as [Appellant] continued to
        argue with her from the front porch. Id. at 19-22.

Opinion, 10/10/2014, at 3-4 (“1925(a) Opinion”).      On August 19, 2012,

following a bench trial, the trial court found Appellant guilty of aggravated

assault, terroristic threats, tampering with evidence, resisting arrest, and

EWOC. The trial court found Appellant not guilty of corrupting a minor.

     On November 15, 2013, the trial court sentenced Appellant to 10 to 20

years’ imprisonment for the aggravated assault conviction and concurrent

terms of 5 to 10 years’ imprisonment for the persons not to possess a


                                    -3-
J-S30033-16



firearm conviction, 2 ½ to 5 years’ imprisonment for the firearms not to be

carried without a license conviction, 2 ½ to 5 years’ imprisonment for the

EWOC conviction, 1 to 2 years’ imprisonment for the carrying a firearm on

public streets in Philadelphia conviction, 1 to 2 years’ imprisonment for the

possession of an instrument of crime conviction, 1 to 2 years’ imprisonment

for the terroristic threats conviction, 1-2 years’ imprisonment for the

tampering with or fabricating physical evidence conviction, and 1-2 years’

imprisonment for the resisting arrest conviction.    The simple assault and

REAP conviction merged for sentencing purposes.

        On November 25, 2013, Appellant filed a post-sentence motion.     On

February 21, 2014, Appellant filed a notice of appeal, which this Court

quashed as interlocutory because the trial court had not yet addressed the

post-sentence motion. On March 25, 2014, the trial court denied the post-

sentence motion. Appellant filed a timely notice of appeal. Both Appellant

and the trial court complied with Pennsylvania Rule of Appellate Procedure

1925.

        On February 11, 2015, Appellant requested remand to allow him to file

a supplement statemental of errors complained of on appeal to include a

claim based on Alleyne v. United States, 133 S.Ct. 2151, 186 L.Ed.2d 314

(U.S.2013). On March 17, 2015, this Court remanded the case, vacated the

briefing schedule, and permitted Appellant to supplement his statement of

errors complained of on appeal.       The trial court issued a supplemental

1925(a) opinion on August 5, 2015, addressing Appellant’s Alleyne claims.

                                     -4-
J-S30033-16



      Appellant raises the following issues on appeal:

         A. Did not the lower court erroneously find Appellant guilty
         of aggravated assault, 18 Pa.C.S.[] §2702, graded as a
         felony of the first degree, where the Commonwealth failed
         to establish that the complainant, Vashti Thomas, suffered
         serious bodily injury when she was shot in the foot, or that
         Appellant intended to cause serious bodily injury, and in
         consequence of this error, did not the lower court err when
         it determined that Appellant caused serious bodily injury,
         and was therefore subject to an offense gravity score of
         eleven under the Sentencing Guidelines for the charge of
         aggravated assault?

         B. Did not the lower court err and abuse its discretion
         when it imposed a sentence of ten to twenty years’
         incarceration following a bench trial where the sentence
         was manifestly excessive and unreasonable, the court
         failed to examine and investigate adequately Appellant’s
         background, character, and rehabilitative needs, and failed
         to state adequate reasons on the record for imposing such
         a sentence?

         C. Did not the lower court err when it sentenced Appellant
         pursuant to 42 Pa.C.S.[] §9712 (Sentences for offenses
         committed with firearms), since under the United States
         Supreme Court’s holding in Alleyne v. United States,
         133 S. Ct. 2151 (2013), and this Court’s ruling in
         Commonwealth v. Valentine, 101 A.3d 801 (Pa. Super.
         2014), portions of §9712 are facially unconstitutional and
         are nonseverable from the remaining provisions of the
         statute?

Appellant’s Brief at 4-5.

      Appellant’s first claim alleges the Commonwealth failed to present

sufficient evidence to establish he inflicted serious bodily injury upon

Appellant or that he intended to cause serious bodily injury, and, therefore,

the Commonwealth failed to establish Appellant committed aggravated

assault. Appellant’s brief at 17.


                                    -5-
J-S30033-16



      We apply the following standard when reviewing a sufficiency of the

evidence claim: “[W]hether viewing all the evidence admitted at trial in the

light most favorable to the verdict winner, there is sufficient evidence to

enable the fact-finder to find every element of the crime beyond a

reasonable doubt.”      Commonwealth v. Lehman, 820 A.2d 766, 772

(Pa.Super.2003), affirmed, 870 A.2d 818 (2005) (quoting Commonwealth

v. DiStefano, 782 A.2d 574 (Pa.Super.2001)).           When we apply this

standard, “we may not weigh the evidence and substitute our judgment for

the fact-finder.” Id.

      “[T]he facts and circumstances established by the Commonwealth

need not preclude every possibility of innocence.”    Lehman, 820 A.2d at

772 (quoting DiStefano, 782 A.2d at 574).          Moreover, “[a]ny doubts

regarding a defendant’s guilt may be resolved by the fact-finder unless the

evidence is so weak and inconclusive that as a matter of law no probability

of fact may be drawn from the combined circumstances.”             Id.   “The

Commonwealth may sustain its burden of proving every element of the

crime beyond a reasonable doubt by means of wholly circumstantial

evidence.” Id.

      In applying the above test, we must evaluate the entire record and we

must consider all evidence actually received. DiStefano, 782 A.2d at 582.

Further, “the trier of fact[,] while passing upon the credibility of witnesses

and the weight of the evidence produced, is free to believe all, part or none

of the evidence.” Id.

                                    -6-
J-S30033-16



       A defendant is “guilty of aggravated assault if he: (1) attempts to

cause serious bodily injury to another, or causes such injury intentionally,

knowingly    or    recklessly     under    circumstances     manifesting    extreme

indifference to the value of human life.”        18 Pa.C.S. § 2702(a)(1).       “For

aggravated assault purposes, an ‘attempt’ is found where the accused, with

the required specific intent, acts in a manner which constitutes a substantial

step   toward     perpetrating     a   serious   bodily    injury   upon   another.”

Commonwealth v. Martuscelli, 54 A.3d 940, 948 (Pa.Super.2012)

(quoting Commonwealth v. Gruff, 822 A.2d 773, 776 (Pa.Super.2003)).

“Serious bodily injury” is defined as “[b]odily injury which creates a

substantial risk of death or which causes serious, permanent disfigurement,

or protracted loss or impairment of the function of any bodily member or

organ.” 18 Pa.C.S. § 2301.

       Appellant maintains the evidence established he fired the gun twice,

into an upstairs wall and on the porch, when he pointed and fired the gun at

the concrete floor. Appellant’s Brief at 18. He argued the victim was shot

once in the ankle, and she testified that Appellant did not point the gun at

her and that Appellant fired the gun to frighten her. Id. Appellant notes the

victim also explained the bullet could not be retrieved from the ankle, but it

caused her no pain and that she required no treatment following her release

from the hospital.      Id.   Further, the bullet did not interfere with her daily

activities and she did not believe the bullet would lead to future

repercussions.    Id.    Appellant concludes there was no evidence the victim

                                          -7-
J-S30033-16



suffered serious bodily injury or that he had the specific intent to cause

serious bodily injury. Id. at 18-24.

       The Commonwealth presented sufficient evidence to establish beyond

a reasonable doubt that Appellant intended to cause the victim serious

bodily harm. Appellant and the victim were arguing. Appellant grabbed the

victim by the hair, and pinned her down.                N.T., 8/16/2013, at 28.      The

victim poured bleach on Appellant.              Id.    When the victim attempted to

gather her children, Appellant said she was “not getting the kids” and she

“better get out.” Id. at 29-30. Appellant pulled out a gun, and fired it. Id.

at 31.    The victim ran to the stairs, and Appellant ran after her.                 Id.

Appellant shot at the victim again as the victim was exiting the house. Id.

at 32. The victim testified that Appellant only fired the gun to frighten her.

Id. at 54. However, as the trial court noted, the victim was already fleeing

from Appellant when he fired the shots. 1925(a) Opinion, at 7. Regardless

whether Appellant aimed the gun at the cement or at the victim, because he

fired a gun in the direction of the victim, a finder of fact could find Appellant

intended to cause serious bodily injury to the victim. See Commonwealth

v.   McCalman,       795    A.2d    412,       417    (Pa.Super.2002)   (“in   carelessly

brandishing and shooting a firearm, [Appellant] clearly displayed an attempt

to cause ‘serious bodily injury’ as contemplated by the statute”).5

____________________________________________


5
 Because we find Appellant intended to cause serious bodily injury, we need
not address whether Appellant caused serious bodily injury.



                                           -8-
J-S30033-16



     Further, because the Commonwealth presented sufficient evidence to

support the trial court’s finding that Appellant was guilty of aggravated

assault pursuant to 18 Pa.C.S. § 2702(a)(1), the court properly graded the

offense as a first degree felony. 18 Pa.C.S. § 2702(b) (“Aggravated assault

under subsection (a)(1), (2) and (9) is a felony of the first degree.

Aggravated assault under subsection (a)(3), (4), (5), (6), (7) and (8) is a

felony of the second degree”).

     Appellant’s next issue challenges the discretionary aspects of his

sentence.    “Challenges to the discretionary aspects of sentencing do not

entitle an appellant to review as of right.”   Commonwealth v. Allen, 24

A.3d 1058, 1064 (Pa.Super.2011) (quoting Commonwealth v. Sierra, 752

A.2d 910, 912 (Pa.Super.2000)).         Before this Court can address a

discretionary challenge, we must engage in a four-part analysis to

determine:

        (1) whether the appeal is timely; (2) whether Appellant
        preserved his issue; (3) whether Appellant’s brief includes
        a concise statement of the reasons relied upon for
        allowance of appeal with respect to the discretionary
        aspects of sentence; and (4) whether the concise
        statement raises a substantial question that the sentence
        is appropriate under the sentencing code.

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa.Super.2013) (quoting

Commonwealth v. Malovich, 903 A.2d 1247, 1250 (Pa.Super.2006)); see

also Allen, 24 A.3d at 1064.

     Appellant raised his discretionary aspect of sentence issue in a timely

post-sentence motion and filed a timely notice of appeal.             Further,

                                    -9-
J-S30033-16



Appellant’s brief includes a statement of reasons relied upon for allowance of

appeal pursuant to Rule 2119(f).          We must therefore determine whether

Appellant’s brief raises a substantial question.

      “The determination of whether a particular issue raises a substantial

question is to be evaluated on a case-by-case basis.” Commonwealth v.

Dunphy, 20 A.3d 1215, 1220 (Pa.Super.2011) (quoting Commonwealth v.

Fiascki, 886 A.2d 261, 263 (Pa.Super.2005)). A substantial question exists

where a defendant raises a “plausible argument that the sentence violates a

provision of the sentencing code or is contrary to the fundamental norms of

the sentencing process.” Commonwealth v. Dodge, 77 A.3d 1263, 1268

(Pa.Super.2013) (quoting Commonwealth v. Naranjo, 53 A.3d 66, 72

(Pa.Super.2012)).

      Appellant maintains the sentence was excessive and based on

inappropriate reasons since the trial court ignored all mitigating evidence,

focused on punishment and retribution, and calculated an incorrect offense

gravity score. Appellant’s Brief at 13-14. Appellant maintains the trial court

improperly imposed the deadly weapons enhancement and imposed an

excessive sentence.      Id.   Appellant’s issue raises a substantial question.

See Commonwealth v. Samuel, 102 A.3d 1001, 1007 (Pa.Super.2014)

(appellant raised substantial question when he alleged sentence was

excessive   and   court    failed   to     consider    mitigating   circumstances);

Commonwealth        v.    Rhoades,        8   A.3d    912,   916    (Pa.Super.2010)




                                         - 10 -
J-S30033-16



(“application of the deadly weapon enhancement presents a substantial

question”).

      “Sentencing is a matter vested within the discretion of the trial court

and will not    be   disturbed absent    a manifest abuse        of   discretion.”

Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa.Super.2010).

(quoting Commonwealth v. Johnson, 967 A.2d 1001 (Pa.Super.2009)).

“An abuse of discretion requires the trial court to have acted with manifest

unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of

support so as to be clearly erroneous.”       Id. (citing Commonwealth v.

Walls, 926 A.2d 957 (Pa.2007)). “A sentencing court need not undertake a

lengthy discourse for its reasons for imposing a sentence or specifically

reference the statute in question, but the record as a whole must reflect the

sentencing court’s consideration of the facts of the crime and character of

the offender.” Id. at 1283 (citing Commonwealth v. Malovich, 903 A.2d

1247 (Pa.Super.2006)).     Further, “[w]here pre-sentence reports exist, we

shall . . . presume that the sentencing judge was aware of relevant

information   regarding   the   defendant’s   character    and   weighed    those

considerations along with mitigating statutory factors.” Commonwealth v.

Antidormi, 84 A.3d 736, 761 (Pa.Super.2014) (quoting Commonwealth v.

Devers, 546 A.2d 12, 18 (Pa.1988)).

      In the 1925(a) opinion, the trial court explained:

         At sentencing, the [c]ourt considered [Appellant’s] prior
         interaction with Thomas when he pointed a shotgun at her
         in 2010.       Additionally, the [c]ourt considered the

                                     - 11 -
J-S30033-16


         applicability of a five year mandatory minimum sentence
         under 42 Pa.C.S.[] § 9712, for offenses committed with
         firearms.    In fashioning an appropriate sentence, the
         record reflects that the [c]ourt also considered the
         following: the Presentence Investigation report, the Mental
         Health evaluation, [Appellant’s] prior involvement with the
         criminal justice system, and the sentencing guidelines.
         The [c]ourt also considered the complaining witness,
         Vashti Thomas’ testimony, her letter to the [c]ourt and
         [Appellant’s] support from members of his family.
         Additionally, the court considered that a deadly weapon
         was used, the consequences of what happened, the safety
         of the victim, the prospect of [Appellant’s] rehabilitation[,]
         and whether [Appellant] had the opportunity to address
         his issues in the past.

1925(a) Opinion, at 13 (citations to record omitted).

      The trial court did not abuse its discretion when it sentenced Appellant.

Because Appellant used a firearm during the commission of aggravated

assault, the trial court properly applied the deadly weapon sentencing

guideline enhancement.     See 204 Pa.Code § 303.10.          Further, prior to

imposing the 10 to 20 year sentence, the trial court considered the

mitigating factors presented at the sentencing hearing, as well as Appellant’s

pre-sentence investigation report and mental health evaluation.

      In Appellant’s last issue, he claims the trial court erred when it

sentenced him pursuant to the mandatory minimum sentence contained in

42 Pa.C.S. § 9712, which has been held unconstitutional. Appellant’s Brief

at 27-31. He further maintains the trial court erred when it maintained that

the deadly weapon enhancement could still be applied, as the deadly

weapon enhancement also was unconstitutional. Id.




                                     - 12 -
J-S30033-16



       In Alleyne v. United States, the Supreme Court of the United States

found that any fact, other than a prior conviction, that triggers a mandatory

minimum sentence is an element of the offense that must be found by a jury

beyond a reasonable doubt. 133 S.Ct. 2151, 2160-62, 1260 n.1 (U.S.2013).

Pursuant to Alleyne, this Court has found 42 Pa.C.S. § 9712, which provides

a mandatory minimum for use of a firearm while committing a crime of

violence, unconstitutional.6 Commonwealth v. Valentine, 101 A.3d 801,

811-12 (Pa.Super.2014).         The trial court sentenced Appellant to 10 to 20

years’ imprisonment for the aggravated assault conviction, above the five-

year mandatory minimum contained in section 9712.                            The sentence,

therefore, was constitutional.       Commonwealth v. Zeigler, 112 A.3d 656,

662    (Pa.Super.2015)        (where    sentence        imposed      exceeds    mandatory

minimum, the sentence does not present a constitutional problem, as trial

court did not apply the unconstitutional mandatory minimum).

       Further, this Court has found Alleyne does not impact the use of the

sentencing enhancements, as sentencing guideline enhancements do “not

bind   the    trial   court    to   impose     any      particular    sentencing      floor.”

Commonwealth v. Ali, 112 A.3d 1210, 1226 (Pa.Super.2015); accord

Commonwealth            v.    Buterbaugh,          91     A.3d       1247,     1270    n.10


____________________________________________


6
  The sentencing hearing occurred after the issuance of Alleyne, but prior to
issuance of this Court’s decisions addressing the constitutionality of
Pennsylvania’s mandatory minimum statutes.



                                          - 13 -
J-S30033-16



(Pa.Super.2014) (en banc). Therefore, the trial court did not err by applying

the deadly weapon enhancement.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/2016




                                   - 14 -